NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           APR 24 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
TION ALONZO HILL, Sr.,                           No.   15-16468

              Plaintiff-Appellant,               D.C. No. 3:09-cv-05434-TEH

 v.
                                                 MEMORANDUM*
JOSHUA ARNOLD, Deputy, and
VICTOR SANCHEZ, Sergeant,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Thelton E. Henderson, District Judge, Presiding

                            Submitted April 19, 2017**
                             San Francisco, California

Before: THOMAS, Chief Judge, and FERNANDEZ and MURGUIA, Circuit
Judges.

      On July 13, 2009, a fight broke out between inmates at San Francisco

County Jail #5. Standing nearby, but not directly involved, was pretrial detainee


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Tion Hill. Deputy Joshua Arnold and Sergeant Victor Sanchez (collectively,

“Defendants”) responded to the incident, contained the situation, and ordered all

the inmates back to their cells. Hill returned to his cell as instructed. Hill alleges

that Defendants then entered his cell, cuffed him, and violently transported him to

administrative segregation. Defendants present a different version of events,

claiming that they cuffed and escorted Hill to administrative segregation without

any undue violence.

      Hill filed a lawsuit alleging excessive force in violation of his Fourteenth

Amendment rights as a pretrial detainee. During discovery, Defendants produced

two prior grievances alleging excessive force against Deputy Arnold and two prior

inmate grievances alleging excessive force against Sergeant Sanchez. Before trial,

Defendants filed a motion in limine to exclude evidence of these inmate grievances

as improper character evidence under Federal Rule of Evidence 404.

      In his opposition, Hill did not discuss the substance of these inmate

grievances, nor did he attach copies of these inmate grievances for the district court

to evaluate. The district court granted Defendants’ motion and excluded the inmate

grievances. The case then proceeded to trial where Hill and Defendants presented

conflicting versions of the incident. After a five-day trial, the jury rendered a




                                            2
verdict in favor of Defendants. Hill timely appeals, challenging the district court’s

evidentiary ruling. We affirm.

      A district court’s exclusion of evidence is reviewable on appeal only if “a

party informs the [district] court of [the] substance by an offer of proof, unless the

substance [of the evidence] was apparent from the context.” Fed. R. Evid.

103(a)(2); Pau v. Yosemite Park & Curry Co., 928 F.2d 880, 887 (9th Cir. 1991)

(stating that a party challenging exclusion of evidence “must have attempted to

introduce the evidence [that] was improperly excluded to preserve the[] right to

appeal”).

      Hill acknowledges that he failed to make an offer of proof, but he argues that

his failure should be excused because the substance of the inmate grievances was

sufficiently obvious from his opposition to Defendants’ motion in limine. Not so.

Hill’s opposition did nothing more than reference the existence of inmate

grievances against Defendants without providing any detail. Such a cursory

description poses a problem because a court reviewing admissibility of prior acts

must determine whether the prior acts are sufficiently similar to the conduct

complained of in the present case. See United States v. Ayers, 924 F.2d 1468, 1473

(9th Cir. 1991). Without a more specific description, or an offer of proof, both the

district court and this Court are left in the dark and cannot adequately assess the


                                           3
admissibility of these inmate grievances. Therefore, Hill forfeited his evidentiary

appeal by failing to make an offer of proof.

      AFFIRMED.




                                          4